Gabbert, J.,
concurring in part:
I fully concur in the reversal of the judgment, but in my opinion questions are discussed and, apparently, determined, which are not involved. Besides, the judgment of this court does not go far enough. In addition to reversing the judgment below, the cause should be remanded, with directions to dismiss. The sole purpose of the action instituted by plaintiffs was to obtain a decree compelling the telephone company to continue the service theretofore furnished these parties at the same rates, and from the same exchange, through which such services had been enjoyed, under special contracts. A decree to this effect was rendered. Very properly it is said in substance, in the opinion of Mr. Justice Bailey, that this is erroneous; that the claim of plaintiffs ho this relief is not tenable; that the trial court had no authority to- fix rates, or perpetuate contracts between the parties, or to compel the telephone company to give them service out of its central, or main, exchange. This, in my opinion, is unquestionably correct, for the reason that the exchange through which service shall be furnished is a matter within the control of the telephone company. The courts have no authority to control or manage its affairs in this respect. Matters of detail must be left to the management of the compairy; hence, the action should be dismissed. The opinion, however, does not stop with determining the only questions presented by the pleadings, or the theory upon which the case was tried below by the respective parties, but proceeds to state that plaintiffs are within the Denver zone; that they are entitled to telephone service upon the same terms and conditions which others similarly situated in that territory receive; that plaintiffs are entitled to have direct connection with the Denver system through an exchange in that territory — a declaration totally at variance with the proposition that the details of service must be left to the control of the telephone company. In the opinion of Mr. Justice Bailey it is then said, that 'if the tele*594phone company connects plaintiffs with the so-called Arvada exchange, it must give them a service on the same terms in all respects and of the same quality that it does other Denver patrons from Denver exchanges.
In my judgment, none of these questions are presented for determination, and I, therefore, decline to express any opinion upon them at this time. The court having determined that the plaintiffs were not entitled to the relief demanded, and given, that the exchange through which the plaintiffs were given service was a matter within the control of the telephone company, (a conclusion in which I fully concur), the other questions discussed and intended ff> be decided should not be determined in an action, the real and sole purpose of which was nothing more or less than -to compel the telephone company to continue in force and effect the several contracts theretofore entered into with the plaintiffs. They are not now presented for consideration, and the decision, to the extent pointed out, is not only premature, but in a case where, under the issues presented, they are not involved, and according to the views of Mr. Justice Bailey, will not be, except the complaint be amended.